Citation Nr: 0712878	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  00-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  

This appeal was previously presented to the Board in October 
2004 and January 2006; on each occasion, it was remanded for 
additional development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran has been awarded service connection for a 
right knee disability, with a 20 percent rating, a left knee 
disability, with a 10 percent rating, and a low back 
disability, with a 10 percent rating, resulting in a combined 
rating of 40 percent.  

2.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following all forms 
of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in May 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The May 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided on several occasions, most recently 
in August 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations, most 
recently in February 2006.  38 C.F.R. § 3.159(c)(4) (2006).  
The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the veteran's service-connected 
disabilities since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The February 2006 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Although the August 2006 supplemental statement of the case 
included notice regarding the appropriate disability rating 
or effective date to be assigned, the Board finds no 
prejudice to the veteran in light of the decision below.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
further notice or assistance is required.  

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).  It is 
the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a) (2006).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

In the present case, the veteran reportedly has a 9th grade 
education.  He has previously worked as a security guard, 
warehouse worker, delivery driver, and manual laborer.  His 
last employer reported that the veteran last worked in 
September 1996 performing light industrial work and that the 
veteran quit that job.  He has been awarded service 
connection for a right knee disability, with a 20 percent 
rating, a left knee disability, with a 10 percent rating, and 
a low back disability, with a 10 percent rating.  His 
combined rating is 40 percent.  Thus, his overall combined 
rating does not satisfy the schedular requirements for 
consideration of a TDIU pursuant to 38 C.F.R. §§ 3.340, 
4.16(a).  

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extraschedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the 
RO for referral to those officials is warranted.  See 
38 C.F.R. § 4.16(b) (2006); Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOGCPREC 6-96 (Aug. 16, 
1996).  

The veteran has contended that he is unemployable due to the 
cumulative effect of his various service-connected 
disabilities.  However, the veteran has also been diagnosed 
with gastroesophageal reflux disease, chronic obstructive 
pulmonary disease, degenerative disc disease of the cervical 
spine, and rhinitis, disabilities which are not service-
connected.  A VA medical examination was afforded him in 
February 2006 in order to determine if he was unemployable 
secondary to his service-connected disabilities.  His knees 
and back were examined.  His right knee displayed slight 
limitation of motion, but was stable to varus and valgus 
stress.  His left knee had nearly full range of motion, with 
no lateral instability.  Lachman's and drawer's tests were 
negative bilaterally; however, crepitus was present on motion 
of both knees.  Arthritic changes in both knees were also 
confirmed on X-ray.  The veteran's lumbosacral spine was 
negative for deformity on physical examination, but some 
tenderness of the musculature was noted.  Range of motion was 
also slightly diminished.  Degenerative changes of the 
lumbosacral spine were confirmed on X-ray.  The examiner 
noted the veteran was previously employed as a manual 
laborer, and concluded his right knee and back disabilities 
were "severe enough to prevent him from doing any sort of 
manual labor."  He further stated these disabilities were 
"more likely than not preventing him from gainful employment 
in his line of work, which is manual labor."  

However, the Board notes that the veteran was found 
unsuitable only for manual labor; the examiner did not rule 
out more sedentary work.  On VA examination in June 2001, the 
veteran was also found to be prohibited from any employment 
requiring "heavy lifting" or "prolonged walking, standing, 
squatting, or kneeling."  However, the examiner also 
concluded the veteran was able to work at a job which would 
only require him "to either sit or stand at times, such as, 
but not limited to, computer data entry or the like."  While 
this opinion was rendered before the veteran was subsequently 
awarded service connection for a left knee disability, the 
Board finds it nevertheless compelling, as the veteran has no 
service-connected impairment of the upper extremities, and 
remains able to perform more sedentary tasks.  The veteran 
remains able to walk, albeit with the use of a cane, and was 
employed for many years following his initial injury in 
service.  Additionally, none of his service-connected 
disabilities of the right and left knees or lumbosacral spine 
are rated higher than 20 percent, and he has no service-
connected disabilities of the upper extremities.  Also, 
increased ratings for the veteran's right knee and low back 
disabilities were denied by the Board as recently as January 
2006.  Accordingly, the Board concludes that referral for 
extraschedular consideration for a TDIU rating is not 
warranted in this case.  

The Board notes the veteran has been awarded Social Security 
Disability benefits based primarily on his disabilities of 
the knees and low back.  He was found to qualify for 
disability benefits in August 2002 after initially being 
denied such benefits in February 1999.  The Social Security 
Administration (SSA) found that the veteran had not engaged 
in substantially gainful employment since June 30, 2000.  
However, although SSA determinations regarding disability may 
be relevant in VA disability determinations, they are not 
binding on the VA.  Pierce v. West, No. 97-7067 (Fed. Cir. 
Mar. 16, 1998) (unpublished decision).  

Further, based on the objective evidence of record including 
the most recent VA examination, the Board finds that the 
veteran's service-connected disabilities do not prevent all 
forms of gainful employment.  It is clear that while the 
veteran's past employment has consisted of primarily manual 
labor type jobs, it also appears that the veteran retains the 
physical capacity to perform mainly sedentary work such as a 
security guard.  The Board notes further, that the veteran 
does have a 9th grade education.  In sum, the veteran does 
not satisfy the requirements for consideration of a TDIU on a 
schedular basis, and no persuasive competent medical evidence 
is of record to the effect that he is unable to obtain and/or 
maintain all forms of substantially gainful employment due to 
his service-connected disabilities.  Additionally, the Board 
finds that the record does not present any unusual factors 
that might serve as a predicate for a finding of 
unemployability.  Although the Board does not dispute the 
veteran experiences significant impairment due to his 
service-connected disabilities of the back and knees, this 
appears to be adequately reflected by the current combined 
schedular rating of 40 percent.  See Van Hoose, supra.  The 
veteran's service-connected disabilities have not been, in 
the Board's determination, so severely disabling as to have 
rendered him or the average person similarly situated unable 
to secure or follow substantially gainful employment, nor 
does the evidence of record reflect that either condition 
would render him individually unable to follow any 
substantially gainful occupation.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to a TDIU.  As a preponderance of the evidence is 
against the award of a total rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


